1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAIMLER AG, a German                         Case No.: 16cv0875-JLS-MDD
     corporation,
12
                                 Plaintiff,       SECOND AMENDED
13                                                SCHEDULING ORDER
     v.                                           REGULATING PRE-TRIAL
14
                                                  PROCEEDINGS
     A-Z WHEELS, LLC d/b/a
15
     USARim.com, et al.,
16                            Defendants.         [ECF No. 131]
17
18        The parties filed a joint motion to continue all remaining dates in the
19   Court’s Scheduling Order Regulating Pre-Trial Proceedings. (ECF No. 131).
20   Upon due consideration and good cause appearing, the Court GRANTS IN
21   PART the joint motion. IT IS HEREBY ORDERED:
22        1.    Counsel shall file their Memoranda of Contentions of Fact and
23   Law and take any other action required by Local Rule 16.1(f)(2) by
24   September 9, 2021.
25        2.    Counsel shall comply with the pre-trial disclosure requirements of
26   Fed. R. Civ. P. 26(a)(3) by September 9, 2021. Failure to comply with these
27   disclosure requirements could result in evidence preclusion or other sanctions
                                              1
                                                                     16cv0875-JLS-MDD
1    under Fed. R. Civ. P. 37.
2         3.    Counsel shall meet and take the action required by Local Rule
3    16.1(f)(4) by September 16, 2021. At this meeting, counsel shall discuss and
4    attempt to enter into stipulations and agreements resulting in simplification
5    of the triable issues. Counsel shall exchange copies and/or display all exhibits
6    other than those to be used for impeachment. The exhibits shall be prepared
7    in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any objections
8    they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P.
9    26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
10   conference order.
11        4.    Counsel for plaintiff will be responsible for preparing the pretrial
12   order and arranging the meetings of counsel pursuant to Civil Local Rule
13   16.1(f). By September 23, 2021, plaintiff’s counsel must provide opposing
14   counsel with the proposed pretrial order for review and approval. Opposing
15   counsel must communicate promptly with plaintiff’s attorney concerning any
16   objections to form or content of the pretrial order, and both parties shall
17   attempt promptly to resolve their differences, if any, concerning the order.
18        5.    The Proposed Final Pretrial Conference Order, including
19   objections to any other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures
20   shall be prepared, served and lodged with the assigned district judge by
21   September 30, 2021, and shall be in the form prescribed in and comply with
22   Local Rule 16.1(f)(6).
23        6.    The final Pretrial Conference is scheduled on the calendar of the
24   Honorable Janis L. Sammartino on October 7, 2021 at 1:30PM.
25        7.    The parties must review the chambers’ rules for the assigned
26   district judge and magistrate judge.
27        8.    A post trial settlement conference before a magistrate judge may

                                             2
                                                                       16cv0875-JLS-MDD
1    be held within 30 days of verdict in the case.
2             9.    The dates and times set forth herein will not be modified except
3    for good cause shown.
4             10.   Briefs or memoranda in support of or in opposition to any pending
5    motion shall not exceed twenty-five (25) pages in length without leave of a
6    district court judge. No reply memorandum shall exceed ten (10) pages
7    without leave of a district court judge. Briefs and memoranda exceeding ten
8    (10) pages in length shall have a table of contents and a table of authorities
9    cited.
10            11.   Plaintiff’s counsel shall serve a copy of this order on all parties
11   that enter this case hereafter.
12            IT IS SO ORDERED.
13   Dated: June 17, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                 3
                                                                            16cv0875-JLS-MDD
